 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDHunt Oil Company,H.L.H. Products Divisionand J.D.DavisandWilliam Henry Williams.Cases Nos. 26-CA-2039 and 26-CA-2039-f.March 1, 1966DECISION AND ORDEROn October 14, 1965, Trial Examiner Herman Tocker issued hisDecision in the above-entitled proceeding, finding that Respondenthad not engaged in any unfair labor practices alleged in the complaintand recommending that the complaint be dismissed in its entirety, asset forth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Decision and a supportingbrief, and the Respondent filed an answering brief to General Coun-sel's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Brown, Fanning, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'[The Board adopted the Trial Examiner's Recommended Order dis-missing the complaint.]1While we agree with the General Counsel that the Trial Examiner erroneously deniedhis motionto amend the complaint to allege additional 8(a) (1) violations, and while theevidence in the record as made tends to support such proposed allegations, we neverthe-less donot believe that the purposes of the Act would be effectuated in the present postureof this entirecase to grant the General Counsel's motion for remand respecting such addi-tionalmatters.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis proceeding was heard before Trial Examiner Herman Tocker in Fort Smith,Arkansas, on June 7, 8, and 9, 1965. The case was heard on pleadings consistingof the General Counsel's consolidated complaint alleging two unlawful dischargesand the Respondent's answer.The General Counsel gave notice 3 business daysbefore the hearing of his intention to move to amend the consolidated complaintby adding an entirely new count not therein set forth.This was to the effect that theRespondent had "interrogated its employees concerning the union activities, mem-bership in and sympathies of its employees "This was enlarged further by a tele-gram sent to Respondent's attorneys on the Saturday before the hearing, scheduledto commence on the following Monday.At the hearing Respondent opposed theamendments and, in the alternative, demanded a continuance.The application toamend was granted with the qualification that it would be reconsidered at the conclu-sion of the General Counsel'sprima faciecase and the application for a continuancewas denied.At the conclusion of the General Counsel'sprima faciecase, Respond-ent's attorneys renewed their opposition to the amendments and their demand fora continuance in the event that the amendments remained in the case.Having157 NLRB No. 21. HUNT OIL COMPANY, H.L.H. PRODUCTS DIVISION283taken into consideration the nature of the amendments, the testimony submitted insupport, and the problem with which I was confronted by the Respondent's applica-tion for a continuance which would have required, if granted, an additional trip byme from Washington, D C., to Fort Smith, Arkansas, and by the General Counsel'srepresentative from Memphis, Tennessee, to Fort Smith, Arkansas, I again deniedthe motion for a continuance but, at the same time, in my discretion, on reconsidera-tion, denied also the motion for the amendments.The proposed amendments havenot been pressed by the General Counsel in his brief following the close of the hear-ing.In addition to the General Counsel's brief, there has been submitted also abrief on behalf of the Respondent.The PleadingsIn the complaint it is alleged that the Respondent: (1) discharged employee Wil-liam Henry Williams and thereafter refused and failed to reinstate him because hehad joined, participated, or engaged in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection; and (2) discharged SupervisorJ.D. Davis and refused to reinstate him because he had failed and refused to partici-pate with Respondent in.the discharge of employees who had engaged in union activi-ties or other concerted activities for the purpose of collective bargaining or othermutual aid or protection.Although Davis was a supervisor and therefore not withinthe protection of Section 8(a)(3) of the Act, the theory of the complaint is thatRespondent's purpose in discharging him was to interfere with, restrain, and coerceits employees in the exercise of their rights guaranteed under Section 2(6) and (7)as defined in 8(a)(1). (The charges were filed by Williams and Davis as individ-uals.The Davis charge was filed originally on February 28, 1965, and amendedApril 8, 1965.The Williams charge was filed originally on March 7, 1965, andamended April 9, 1965. The amendments did not vary the original charges in anymaterial respect.)The Respondent, in its answer, while admitting several of the formalallegationscontained in the complaint and that it had discharged both Williams and Davis,denied all allegations to the effect that the discharges were unlawful. It allegedaffirmatively that: (1)Williams had been discharged because of his failure to obeythe orders of his superiors and his violation of the Company's established and pub-lishedprocedures; and (2) Davis had been discharged because of his unsatisfactoryperformance in his position as warehouse foreman.The IssuesAs far as Williams is concerned the issue simply is whether his discharge, allegedlyfor smoking in violation of the Company's "No Smoking" rule, was merely pretextualand really because of his union activities, or whether he was discharged rightfullybecause, admittedly, he had smoked in violation of the rule.The issue as far as Davis is concerned is more technical.Daviswas a supervisor.Beinga supervisor he was excluded from protection by 29 U.S.C.A. Sec. 152(3),Section 2(3) of the Labor Management Relations Act, 1947.It is well established, however, that if a supervisor is dischargedand the effect ofhis discharge is to interfere with, restrain, or coerce employees in the exercise of therights guaranteed to them in Section 7 of the Act, the discharge is unlawful and theBoard may frame a remedial order which would requirehis reinstatementvery muchin thesame fashionas anemployee who is discharged in violationof 8(a)(3).Onthe other hand, if the circumstances are such (with the exceptionof a supervisorcalled to testify under Section 8(a)(4) of the Act) that he was dischargedbecauseof someunion activity or some failure to follow his employer's instructions or wisheswith respect to union activities, and the facts of the discharge are not brought hometo the rank-and-file employees, it does not follow that there has been aninterferencewith, restraint, or coercion of employees in theexerciseof their rightsunder Sec-tion7.In that event, remedial action by the Boardisnotappropriate.Consequently, as far as Davis is concerned, the General Counsel, in order to sup-port the complaint, would have to prove [since the case does not involve testimonygiven under 8(a)(4)] that the alleged reasons for the discharge were of such anature and occurred under such conditions that the employees became aware (or canbe assumed to have become aware) of the fact that it was connected with unionactivities and, inferentially, thereby would be justified in concludingthat a similarfate would befall them if they exercised their rights under Section 7.VailManu-facturing Company,61 NLRB 181;N.L.R.B. v. Inter-City Advertising Co. of Char-lotte,N.C., Inc., et al.,190 F. 2d 420 (C.A. 4), enfg. as modified 89 NLRB 1103; 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDN.L.R.B. v. Talladega Cotton Factory, Inc.,213 F. 2d 208 (C.A. 5), enfg. 106NLRB 295;BetterMonkey Grip Co.,115NLRB 1170, enfd.N.L.R.B. v. BetterMonkey Grip Company,243 F. 2d 836 (C.A.5); Eugen Pedersen (Modern Linen &Laundry Service, Inc.) v. N.L.R.B.,234 F. 2d 417 (C.A. 2), reversing and remanding110 NLRB 1305;N.L.R.B. v. Dal-Tex Optical Co., Inc.,310 F. 2d 58 (C.A. 5), enfg.as modified 131 NLRB715; Oil City Brass Works,147 NLRB627; Leas & McVitty,Incorporated,155 NLRB 389.There is alsoJackson Tile Manufacturing Company,122 NLRB 764, in which theBoard found the discharge of a supervisor a violation without making any specificreference to the fact that employees became aware of or could be assumed to havebecome aware of the fact of the discharge and the reason therefor.The footnotereference to this holding isTalladega Cotton Factory, Inc.,above, but it is clearfromTalladegathat the facts of the discharge in some way must be brought hometo the rank-and-file employees. In that case, it will be recalled that the Board, in106 NLRB at 297,rejecting the Trial Examiner's conclusion,emphasized that therespondent's opposition to the union was well known tothe rank-and-file employeesand that, under the circumstances there, the discharges having followed immediatelyon the heels of the union's victory,[They] plainly demonstrated to rank-and-file employees that this action was partof its plan to thwart their self-organizational activities -and evidenced a fixeddetermination not to be frustrated in its efforts by any half hearted or perfunc-tory obedience from its supervisors .... [T]he net effect of this conduct wasto cause nonsupervisory employees reasonably to fear that the Respondentwould take similar action against them if they continued to support the Union.For this reason, .... the discharge violated Section 8 (a) (1) of the Act.Consequently,Jackson Tilemay not be regarded as having expanded the rule enun-ciated as early as 1945 inVailMfg., supra.After consideration of the entire record, the briefs of the parties, my independentresearch of the law, and my observation of the witnesses, their demeanor on thewitness stand, the weighing of the various probabilities, and the nature of the answersgiven by the witnesses to the questions propounded to them, I make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is a Delaware Corporation having its principal place of businessatDallas, Texas. It is engaged in various business activities but the activity withwhich we are concerned in this proceeding is that of a wholly owned subsidiary ordivision known as H.L.H. Products Division with a plant at Alma, Arkansas.Atthis plant it is engaged in the processing of vegetable products and the canningthereof.In the course and conduct of its operations at the Alma, Arkansas, plant, in a typi-cal 12-month period, which preceded the filing of the complaint herein, it purchasedgoods and materials valued in excess of $50,000 from suppliers located outside theState of Arkansas and, during the same period, sold and shipped from that plantmaterials and products valued in excess of $50,000 directly to States other than theState of Arkansas. It is, and at all times material herein has been, an employerengaged in commerce within the meaning of Section 2(6) and (7) of the Act._II.THE LABOR ORGANIZATION INVOLVEDAlthough not a charging party herein, American Bakery and ConfectioneryWorkers, Local 346, AFL-CIO, herein called the Union, is now, and has been atall times material herein, a labor organization within the meaning of Section 2(5)of the Act. It is the Union which was involved in the organizing effort.III.THE UNFAIR LABOR PRACTICESA. BackgroundApproximately 4 weeks or more prior to October 1, 1964, when William HenryWilliams was discharged, a representative of the Union made some casual efforts tosolicit theRespondent's employees for membership. In substance, these weremerely to leave at a grocery store in the neighborhood a number of cards to be signedby Respondent's employees for the purpose of authorizing the Union to act as bar-gaining agent and to file a petition for certification.Williams obtained a number of HUNT OIL COMPANY,H.L.H. PRODUCTS DIVISION285these cards,distributed them to several employees,and sought to have them signedand delivered or returned to him.Apart from the fact that there might have been,as testified by some employees,some inquiries about the appearance of the Unionon the scene and also what may be regarded as a perfectly innocent and appropriateinquiry as to the identity of a man(the union organizer)who had come looking fora certain plant employee,the Company did not interfere in any manner with thesolicitation of signatures on the cards and the cards were circulated freely on thepremises during working hours.A number of signed cards were obtained but nothingever came of the effort to organize the employees.As a matter of fact Williams keptsuch of the cards as had been returned to him and never even turned them in to theUnion.This aborted effort commenced in August or about September 1, 1964, andWilliams was discharged on October 1, 1964, by which time,I assume, it had died.J.D. Davis was not discharged until December 5, 1964.B. The Davis dischargeThe entire case in support of the charge that the discharge of this supervisoryemployee was aviolation of Section 8 (a) (1) and Section7 of the Actis sought to beproven by Davis's testimony alone.Nothing to which Davis testified is corroboratedby any fact in the case, circumstantial or otherwise.His testimony about the rea-sons for his discharge is controverted not only by credible testimony denying hisstatements but also by circumstantial evidence brought out both within his testi-mony and in the testimony of others.Apart from that portion of his testimony to which reference will be made in deal-ing with the Williams discharge,Davis claims that in November or December 1964,when it came time to lay off certain employees, Plant Superintendent"Buddy" Lollisdirected him to make up the list for layoffs.He says he prepared such a list and,while he was in the kitchen behind the main office, his assistant,James Bowles cameto him and told him that Lollis wanted certain specific employees laid off.Theemployees to whom it is alleged Bowles pointed, under Lollis'direction,includeda number high in seniority but who, Davis thought,had been active in the unionorganizing effort.Davis testified that he balked at this because of the seniority ofthemen involved,that some of them were senior even to him,and that he toldBowles he would not follow these instructions.He then testified that he went toLollis' office,made it clear that he would not follow these instructions because theywere not according to seniority, and that Lollis then authorized him to lay off what-ever employees he selected.Davis then,so he says,made the layoffs according toseniority with the exception of one employee who was retained even though not sojustified.It developed,however,that this employee was not in the same category asthe others laid off and therefore was exempt from layoff at that time.Davis' entire testimony on direct,prior to cross-examination,hardly makes out acase that he was actually discharged, although the discharge is admitted by theRespondent.From his testimony on direct it would appear that, when called to themeeting at which his employment was terminated,he did not give Lollis a chance tosay anything more than,"J.D., I don'twant you to get mad at me. I ain't got noth-ing to do with this."Davis stopped him right there and said, "Buddy,no need sittinghere lying to me .... You know what's all about. I know what it's all about. Solet's forget it."Assistant PlantManager Newman started to say something butDavis cut him off, saying,"Mr. Newman,-whenever you mail in my time to Dallasjust tell them I'll pick up my check out there Monday."His next testimony is that.This would suggest not a discharge but avoluntary quit.Since,however, the discharge is admitted and was litigated it wouldbe inappropriate to rule thata prima faciecase for discharge has not been established.I am unwilling to accept as credible any testimony given by Davis.Apart fromthe fact that the incident about the proposed layoffs has been denied,to my satisfac-tion, by both Bowles and Lollis, I found Davis to be an evasive witness, a witnesswilling to testify positively about any matters which would be adverse to the Respond-ent and either forgetful,imprecise,or definitely misleading about other matters. Imentioned above that circumstantial evidence demonstrates that Davis' story aboutthe layoff is untrue.This circumstantial evidence is to the effect first,as mentionedbefore, that the layoffs were according to seniority and, second,that none of theemployees (except one concededly low on seniority) whom he mentioned as havingbeen designatedfor layoff byBowles and Lollis was discharged.The assertedreasons fortheDavis dischargewere numerous derelictions on hispart in the management of the warehouse,the loading or shipping of orders, thestacking of goods, the failure to follow instructions with respect to packing, repack-ing and relabeling,and general inefficiency.It is unnecessary to recount the facts 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout all this in detail because I just do not believe Davis' story about the allegedeffort to get him to lay off union adherents in disregard of the normal pattern ofseniority.In view of my conclusions about Davis' testimony and the long series ofderelictions on his part in the record, I can make no finding that he was dischargedbecause, as alleged, he "failed and refused to participate with Respondent in the dis-charge of Respondent's employees because said employees engaged in union activityor other concerted activities for the purpose of collective bargaining or other mutualaid or protection."Inasmuch as the concept justifying remedial action by the Board in the case ofthe discharge of a supervisor has been brought into the case, I deem it desirable,although unnecessary, to make these brief observations.First,Davis was dischargedmonths after the union campaign had ended.Next, if his version of the allegedreasons for his discharge were accepted as true (which definitely I do not do), thisseems to have been the best kept secret I ever have encountered.There is nothingin the entire record to suggest that any employee knew anything about it or heardany rumor about it, and thereby could have concluded that the same fate wouldbefall him for engaging in protected activities.Consequently, whether this beviewed on the facts as I have found them or on the law, the complaint, to the extentthat Davis is involved, should be dismissed.C. The Williams' dischargeWilliam Henry Williams, otherwise known as "Doodle," started working for theRespondent October 19, 1962, and was discharged on October 1, 1964. The assignedreason for the discharge was that, in violation of the Respondent's published andwell-known rulesagainstsmoking and, after it was decided to take drastic enforce-ment measuresbecause of widespread violations,Williams was caught smoking inopen defiance.Neither Williams nor Davis, in their,testimony about the discharge,linked it to union activities.Both made clear that all discussions, whether withsupervision or between Davis and Williams, related it to the fact that Lollis hadcaughtWilliams smoking.It is contended, nevertheless, in the complaint and argued by the General Counselthat the violation of the "No Smoking" rule was merely a pretext for dischargingWilliams and that the real reason was that he had "joined or assisted the union orengaged in other union activity or concerted activities for collective bargaining orothermutual aid or protection."The case in support of the charge is erected on two major bases: (1) Williams'activity in connection with the union organizational campign to which reference hasbeen made in the section of this decision entitled "Background," and (2) the factthat there was widespread disregard of the "No Smoking" rule not only by rank-and-file employees but also by supervisory employees and that, although Williams admit-tedly was discharged after having been caughtsmokingby Lollis, this was a discrim-inatory enforcement of the rule, the penalty having been invoked without priorwarning and in variance with prior laxity toward smoking and apparentcondonationthereof.Here I shall repeat, necessarily for continuity,somematerial related before as"Background."Williams' entire activity during the organizationalcampaign wasthat he went to the grocery store where the union cards had been left, obtained themabout 4 p.m., passed them out for 2 or 3 days, and got seven employeesto help him.Apart from those cards which he passed out for distribution, he personally handedout only seven or eight.The distribution and solicitation was done during workinghours.After Williams had received those cards which had been signed, he did not deliverthem to the Union and did nothing more with them. He testified also that he sur-misedthat the Company knew he was passing out the slips and that he had heardthatsomeof the boys told company officials that he doing this, but initially he hadtestified that nobody knew that he was engaged in the campaign.He admitted thatno one ever questioned him about it.There is no evidence that any company official ever saw him distributing or solicit-ing unioncards and there is no claim that any company official ever objected to ortook any steps against the distribution or solicitation of the cards.The campaignlasted from 1 to 3 days.The balance of Williams' testimony is concerned with the circumstances of hisdischarge and efforts to show that company supervisors consistently smoked in viola-tionof the rules, that he was never warned against smoking, that the rule had notbeenenforced, and that although from timeto timethere had been remonstrancesabout hissmoking nothing ever wasdone about it and he thought nothing of the "NoSmoking" rule. HUNT OIL COMPANY, H.L.H. PRODUCTS DIVISION287For the purpose of proving the general disregard of the "No Smoking" rule andthat supervisors as well as rank-and-file employees disregarded it, the General Coun-sel called a large array of witnesses in addition to Williams, one of whom was J. D.Davis, whose testimony I discredit.The testimony given by these witnesses was con-fused in numerous instances and was mutually contradictory in some respects, par-ticularly as to the disregard of the rule by Supervisors Lollis and Nickell. It is clear,however, from the testimony that prior to the end of September 1964, the Companyhad had great difficulty in enforcing the "No Smoking" rule and, although manyemployees smoked furtively and surreptitiously, there were continual remindersthat smoking was prohibited.On October 1, 1964, the day when Williams was discharged, Bowles, the thenassistant warehouse foreman, went down to the vat and saw Williams standing theresmoking.This was about 8 a.m. Bowles told him that he knew this was againstthe rule and he "kind ofsmiled,said yes," went to the door, and Bowles assumed thatWilliams threw away the cigarette or whatever he was smoking.On cross-examination, it was brought out that Bowles also told Williams on the day of hisdischarge that he should not be smoking, he knew the rules and regulations, and thathe could be dismissed.Later that morning Lollis saw Williams standing with his arms folded and a ciga-rette in his mouth talking to Jess Ball.Williams seemed entirely unconcerned thathe had the cigarette in his mouth as Lollis came up to him.He made no effort toget rid of it.Lollis said to him, "Doodle, you know you're not supposed to be smok-ing here."Williams said, "I do. I been told I wasn't supposed to be smoking inhere."Lollis left and went to J. D. Davis, informed him he had caught Williamssmoking, and told him, after Davis requested that he be told what to do about it,"You know what we're supposed to do about it." It was following this conversationthat Davis discharged Williams with a suggestion that the latter ought to go back andask Lollis to reconsider it.The foregoing depiction of Lollis' part in the discharge isfrom his testimony.The testimony given by Williams and by Davis does not varythis version to any material extent.Williams says that on October 1, 1964, he wasstanding between the vat and the dumper when Lollis came up to him and askedhim if he had been notified about smoking.He answered "Yes, a month ago orso."He admits that on that occasion Bowles had told him that he should not besmoking.He admits that it was not the only prior occasion.He then says thatafter Lollis caught him smoking on October 1, Davis came to him several minuteslater and told him that he would have to "punch him out" (fire him) because Lollishad caught him smoking.Davis then "punched him out."Williams then tried to getLollis to reconsider but Lollis said, "Rules was rules."Davis, in his testimony (although I regard him as not worthy of credibility),agrees that he was ordered by Lollis to discharge Williams. (His testimony in thisconnection points up his concept of his duties as a supervisor, which incidentally sup-ports also Respondent's contention that the minor supervisors, because of their close-ness to their employees, were loath to enforce the rules.Although Davis, as asupervisor, elsewhere had testified that he had the right to hire and fire, he sayshere that he remonstrated with Lollis about discharging Williams by saying, "Well,Buddie, I don't think it's my place to fire him.")A charge that an employee has been discharged in violation of Section8(a)(3)of the Act ought to be supported by knowledge on the part of the employer of theemployee's union activities and a demonstration of antiunion attitude.The recordhere does not support, by a preponderance of the evidence, any such result.TheRespondent'appears to have known about Daily's and.Delmar Davis' [two other em-ployees] activities on behalf of the Union.They are still working for the Company.It permitted the distribution and solicitation of. union cards on company premises andon company time. It had no rule against union solicitation. Such evidence as appearsin the record of Respondent's knowledge of Williams' union activity is either notworthy of credibility or of doubtful and little probative value. J. D. Davis says Lollisspecificallymentioned Williams as a union organizer and that some way would haveto be found to get rid of him. I do not regard J. D. Davis as a crediblewitness andreject his testimony.Williams only surmised or suspected that Respondent knew ofhis union activityThis was wrenched out of him on redirect after he hadtestifiedthat the Company did not know. Another employee, J. S. Ball, on cross, overRespondent's objection, after the .General Counsel had adopted himas his on wit-ness,following a denial that he had mentioned Williams' name to Bowles, a minorsupervisor,in response to questions injecting the name of Williams, said that hehad told Bowles that "he" was angry at him and that "he" was peeved because hedid not intend to join the UnionR-ill's use of the word "he" immediately followingthe cross-examiner'suseof the name Williams could be regarded as referring to 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDWilliams.On the other hand, I was left with the impression that he became con-fused and that he still could have been thinking about Fisher. I cannot be sure thatitwas Williams who was peeved with him and that this is what he told J. D. Davis'then assistant, Bowles.The weight of the credible evidence brought out on theprima faciecase and theaffirmative evidence adduced on behalf of the Respondent persuades me to concludethat: (1) the Respondent had no union animus; and (2) it had no knowledge of therelatively ineffective activities ofWilliams in the organizing campaign.Certainlyno employee, in his testimony, ascribed the Williams discharge to anything but thefact that he had been caught smoking in violation of the rule.Even J. D. Davis didnot connect the Williams discharge to union activities.Both he and Williams, intheir testimony, related it to the violation of the "No Smoking" rule, and neither, intheir conversation with each other, even speculated that it was for union activities.The strongest evidence brought out as to the Company's attitude toward the Unionwas that found in Monchamp's [another employee] testimony. Lollis is quoted ashaving said, "(T)hat he thought the Union was all right in its place, but he didn't think.the cannery-it should be at the cannery."This was a week or two after the Williams-discharge.When asked to repeat what Lolhs had told him he said that Lollis hadsaid, "(T)hat he thought that the Union was a good thing in its place, but he said thatthe cannery, he didn't think that the cannery was the right place for it."He referred.also to a remark allegedly made by Lollis to the effect that if the Union came in, unionpainters, carpenters, and bricklayers would have to do the work that certain cannerypeople were doing at that time. If Lollis, in fact, did say this to Monchamp (his son-,in-law), there is no reason to conclude that this was a threat that the cannery peoplewould lose their jobs.All the evidence of interrogation suggests not an antiunion course of action butmerely a few informal and friendly conversations without any suggestion of plannedsurveillance, intimidation, threats, or coercion.The Company was plagued by widespread violation of the "No Smoking" rule.This "No Smoking" rule is not its private rule.The regulations of the Departmentof Agriculture, title 7, chap. 1, part 52, provide that "Spitting, and the use of tobaccoare prohibited"; (section 52.87(e) ).The State of Arkansas has promulgated thefollowing rule for canning plants:Section 9.Cleanliness of personnel.All personnel must keep themselves andtheir clothing clean, and no person shall use tobacco in any form in any roomor department where food and food products are being prepared or handled.The plant rule against smoking had been in effect prior to the Respondent's acquisi-tion of the cannery.Among 11 paragraphs of a notice entitled "Plant Rules &Regulations," the following is included, "No smoking at any time inside the plantor warehouses."The last paragraph of this set of rules and regulations states, "Theserules will be enforced.We ask each employee to read and to study them carefully.If you have any question, ask your foreman."This notice had been posted duringall the time Respondent operated the cannery.There was universal awareness of the rule.Even the General Counsel's witnessestestified that employees who smoked did so furtively, surreptitiously, or in hiding.The situation was quite serious.While it should be perfectly obvious that foreignmatter such as cigarette wrappings or tobacco could find their way into the cannedproducts, the Respondent offered a communication from one of its major customerswith which there had been enclosed a complaint that a part of a cigarette packageand some tobacco had been found in one of its cans of spinach. There is credibletestimony that the Respondent became acutely concerned with the smoking problemtoward the end of September 1964.Meetings of supervisors and supervisors' meet-ings of employees were held on September 30 and October 1. One of these consistedof the warehouse employees.There is no direct testimony that Williams attended itbut, inasmuch as the testimony is that all the employees attended, I infer or assumethat he did attend.The purpose of the meetings was to highlight the importance ofthe "No Smoking" rule and to wam the employees that it would be enforced strictly.During the meeting of the warehouse employees the rule was read, the employeeswere told that it would be enforced, and that an employee caught smoking would besubject to discharge.This September' 1964 anxiety about the violation of the "No Smoking" rule, accord-ing to the testimony of Respondent's witnesses, was fanned by complaints they hadreceived from a Government inspector and their insurance carrier.This explana- HUNT OIL COMPANY, H.L.H. PRODUCTS DIVISION289tion is supported by the wording of an additional rule posted on all the bulletinboards on the morning of October 1, 1964, the day Williams was discharged. Itstext was:The use of tobacco in any form while working in the plant or warehouses isstrictly prohibited.The Food and Drug Department, and ourinsurance car-rierrequests that this rule be enforced.We must insist that each employee shallobey this rule.[Emphasis supplied.]There is no doubt about the integrity of this piece of evidence.The fact that it waspromulgated and posted is admitted generally, even by witnesses called by the Gen-eral Counsel.The assistant warehouse foreman caught Williams smoking on the morning ofOctober 1.Obviously he was derelict in his duty because he gave Williams only amild reminder and rebuke.Later Plant Superintendent Lollis caughtWilliamssmoking. In the incident which followed, Williams demonstrated both obstinancyand insubordination when called to task by Lollis.Lollis did not discharge Wil-liams forthwith but followed the pattern of channels and reported it to Williams'immediate supervisor, J. D. Davis.Davis, while reluctant to discharge Williams,did discharge him.On the credited evidence, it is my conclusion that Williams was discharged right-fully for his insubordinates, fiagiant rebellion against and violation of the rule.It is argued that no one had been discharged before for the violation of the rule,and therefore there should have been one or a series of warnings to Williams forsmoking with admonitions that he would be discharged if he continuedsmoking.Then only would a discharge have been proper. This argument isused in supportingthe contention that the discharge was pretextual and that Williams was singled outfor punishment, not for his infraction of the rule but because of his activity onbehalf of the Union. It is difficult to conceive just what this Respondent could havedone other than discharge somebody for violation of the "No Smoking"rule if itever was to get compliance with it (as it did after the Williams discharge).Therehad to be a first time for a discharge. It just happens that Williams was the occasionfor the first time.Williams was or should have been at the meeting during whichthe employees were warned that the rule would be enforced by discharge.He reador should have read the additional posting of the rule.It ismy conclusion that Williams was discharged rightfully for his violation of the"No Smoking" rule and not because of any protected activities underSection 8(a)(1), 8(a)(3), or Section 7 of the Act. In coming to this conclusion I have not over-lookedRadio Officers' Union (A. H. Bull Steamship Company) v. N.L.R.B., 347U.S. 17, wherein the Supreme Court, at page 44, pointed out "that specificevidenceof intent to encourage or discourage is not an indispensable element of proof ofviolation of § 8(a)(3)." I do not base my conclusion on the absence of such spe-cific evidence but on the whole record.Universal Camera Corporation, v. N.L.R.B.,340 U.S. 474.CONCLUSIONS OF LAW1.The Respondent was engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The American Bakery and Confectionery Workers, Local 346, AFL-CIO, isa labor organization within the meaning of Section 2(5) of the Act.3.The Respondent did not discharge employee William Henry Williams and didnot fail and refuse to reinstate him because he had joined or assisted the AmericanBakery and Confectionery Workers, Local 346, AFL-CIO, or engaged in other unionactivity or concerted activities for the purpose of collective bargaining or othermutual aid or protection.4.The Respondent did not discharge Supervisor J. D. Davis because of his failureand refusal to participate with it in the discharge of its employees because of unionactivity or other concerted activities for the purpose of collective bargaining or othermutual aid or protection.5.The preponderance of the evidence does not justify a conclusion that theRespondent sought to enlist supervisor J. D. Davis in any plan or program to dis-charge its employees because of their union activity or other concerted activities forthe purpose of collective bargaining or other mutual aid or protection.6.The Respondent did not interfere with, restrain, and coerce its employees inthe exercise of the rights guaranteed to them in Section 7 of the Act, and did notengage in unfair labor practices affecting commerce within the meaning of Sections8(a)(1) and 2(6) and (7) of the Act. 290DECISIONSOF NATIONAL LABOR RELATIONS BOARD7.The Respondent did not discriminate in regard to the hire, tenure, terms, orconsiderations of employment of its employees and did not discourage membershipin a labor organization, nor did it engage in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(1) and (3) and 2(6) and (7) of the Act.Upon the foregoing findings and conclusions and the entire record, and pursuant toSection 10(c) of the Act, and being of the opinion that the Respondent named in thecomplaint has not engaged in nor is engaging in any unfair labor practices as allegedin the complaint, I hereby issue the following:RECOMMENDED ORDERand 26-CA-2039-2 be,and the sameherebyis,dismissed.Local 338, United Association of Journeymen and Apprentices ofthe Plumbing and Pipefitting Industry of the United States andCanada,AFL-CIO,and Douglas Cusick,Its AgentandValleyService Company.Case No. 18-CD-51.March 1, 1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by Valley ServiceCompany on October 5, 1965, and amended on October 28, 1965, alleg-ing that Local 338, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United Statesand Canada, AFL-CIO, herein called Local 338, and Douglas Cusick,its agent, have violated Section 8(b) (4) (D) of the Act.A hearing was held before Hearing Officer Charles J. Frisch onNovember 10, 1965.All parties appeared at the hearing and wereafforded a full opportunity to be heard, to examine and cross-examinewitnesses, and to adduce evidence bearing on the issues.The rulingsof the Hearing Officer are free from prejudicial error and are herebyaffirmed. Briefs filed by Valley Service Company, Local 338, and bythe Intervenor, United Construction Workers Local 84, CLA, hereincalled Local 84, have been duly considered.'Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersJenkins and Zagoria].Upon the entire record in this case, the Board makes the followingfindings :I.TheBusinessof the EmployerValley Service Company was incorporated in North Dakota in1949 by thesome personswho owned Valley Service Incorporated, a1 Subsequent to the hearing, Local 84 filed a motion requesting that the Boardnot con-sider certain extraneous papers attachedto the brief of Local 838 but not introduced inevidence at the hearing.Local 338 has not respondedto thismotion.As the motion hasmerit,we will grant it.157 NLRB No. 20.